Determination unanimously confirmed, without costs. Memorandum: The record contains substantial evidence to support the Authority’s determination. This proceeding is clearly distinguishable from the fact situation present in Matter of 245 Elmwood Ave. v. New York State Liq. Auth. (14 A D 2d 393, affd. 11 N Y 2d 980). In that case we found that the Hearing Commissioner, despite repeated efforts on the part of the petitioner’s attorney, refused to allow any questions relating to the character of the Authority’s only witness and violated all of “the ordinary rules relating to the eredibilty of witnesses [which] must be observed” (p. 395). In the instant appeal petitioner’s attorney asked one question relating to the legitimacy of the witness’ child, which was properly excluded, and made no further effort to question the witness’ character or credibility. Under these circumstances the Gommissioner’s determination must be confirmed. (Review of determination of respondents suspending for 10 days the restaurant liquor license of petitioner, transferred by order of Erie Special Term.) Present — Bastow, J. P., Goldman, Halpern, McClusky and Henry, JJ.